For the reasons set forth in my separate opinion in the case of Mahood v. State ex rel. Davis, 101 Fla. 1254, 133 So. 90. I think that as to the territory west of Biscayne Bay, the Town of North Miami, originally incorporated as the Town of Miami Shores, became a municipal corporation de jure, and has continued as such. In this respect, I go a bit further than Mr. Justice WHITFIELD, who in his opinion holds that the Town of Miami Shores, now North Miami, is at least a town de facto, if indeed it is not one de jure. Perhaps that is as far as we need to go in this case, but personally I adhere to my views as stated in the above cited case. *Page 356